

117 HR 3190 IH: Israel Sovereignty Reassurance Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3190IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Gallagher (for himself, Ms. Stefanik, Mrs. Hartzler, Mr. Wilson of South Carolina, Mrs. Rodgers of Washington, Mr. Roy, Mr. Garbarino, Mr. Gaetz, Mr. Weber of Texas, Mr. Norman, Mr. Steube, and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit rescinding the recognition of Israel’s sovereignty over the Golan Heights.1.Short titleThis Act may be cited as the Israel Sovereignty Reassurance Act of 2021.2.Prohibition on rescinding the recognition of Israel's sovereignty over the Golan HeightsNotwithstanding any other provision of law, none of the funds appropriated or otherwise made available for the Department of State for fiscal year 2022 may be used to prepare, propose, draft, review, or promulgate any regulation, guidance, or executive order or to otherwise implement, administer, or enforce any policy that rescinds the recognition by the United States that the Golan Heights are a part of Israel.